UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2173


CLARENCE D. JOHNSON,

                Plaintiff - Appellant,

          v.

EBENEZER BAPTIST CHURCH; TRIANGE TRANSIT AUTHORITY, (TTA)
Authority Bus System; BERNADETTE EVANS, Bus Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:13-cv-00430-AJT-IDD)


Submitted:   February 28, 2014                Decided:     March 10, 2014


Before NIEMEYER   and   KING,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence D. Johnson, Appellant Pro Se.        John Elphinstone
McIntosh, Jr., Amanda Murray Schwartz, HUDGINS LAW FIRM,
Alexandria, Virginia; Michael Earl Barnsback, LECLAIR RYAN, PC,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clarence D. Johnson appeals the district court’s order

dismissing his civil complaint.           We have reviewed the record and

Johnson’s informal brief on appeal, and we conclude that this

appeal is frivolous.        See Neitzke v. Williams, 490 U.S. 319,

325, 327 (1989); Johnson v. Ebenezer Baptist Church, No. 1:13-

cv-00430-AJT-IDD    (E.D.   Va.   Aug.     15,   2013).     Accordingly,    we

dismiss the appeal.       See 28 U.S.C. § 1915(e)(2)(B) (2012).              We

deny Johnson’s motion for appointment of counsel.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this    court   and

argument would not aid the decisional process.

                                                                     DISMISSED




                                      2